    Case: 1:04-cr-00970 Document #: 232 Filed: 12/04/19 Page 1 of 3 PageID #:1071


                                                                         /
Javier Reyes
Reg. No. 21737-424                                                 FI L ED
FCI Pollock
PO Box 4050                                                          DEc _   4   2U.
Pollock, LA71467

                                                             .-t?l$B8iffi3U,*,


                       I]NITED STATES DISTRICT COI]RT
                       NORTHERN DISTRICT OF ILLINOIS


UNITED STATES,                              Motion for Reduction in
     Plaintiff,                             Sentence Pursuant $ 3582(c)(lXAXi)
       v.                                   No. 04-cr-970 HDL
JAVIER REYES,                               Oral Argument Requested
       Defendant.




       Defendant, Javier Reyes, here by moves this court for a sentence reduction, pursuant the
newly amended Compassionate Release statue, l8 U.S.C. $ 3582(c)(lXA)(D.(Amended
Dec.2018)
                                            Case: 1:04-cr-00970 Document #: 232 Filed: 12/04/19 Page 2 of 3 PageID #:1072
       sdsi   ti   i'   l




b!l "ffi,ru,
     :                                       r:
                                        ++#'ti                      foH
H!$                                                                   - oN
                                                                    3=5
                                                                    6rxx --
                                                                    Pe8- s?     O;
                                                                                   r5

                            s:                                      sft':ig.aF
                        s:
ffi                 1#
                        :"5
                        .H                                                                                   r
                                                                                                             Uo
                                                                                                             7-cDSL
                                                                                                             .=-
                                                                                                                 n:-
                                                                                                             a"t),76
                                                                                                             nr t    O      *   4,                            f-
                                                                          rlu
                                                                          F'li
                                                                               o
                                                                               O                    -SoF=rq
                                                                                                   :ta   -; .a
                                                                                                              -    ui   t


                                                                                                                                            o            =
                                                                                                                                                              t
                                                                     N    TJE O
                                                                          oll
                                                                          ile
                                                                          ri                       S?
                                                                                                   L\.=T-
                                                                                                         aco E'T
                                                                                                   $-Ea'-;
                                                                                                             (JI:
                                                                                                                                            III
                                                                                                                                                  P
                                                                                                                                                        zO
                                                                                                                                                        p9
                                                                                                                                                        5i;
                                                                                                                                                  =#F
                                                                                                    I
                                                                                                   NJ.:t\LJJ
                                                                                                      --


                                                                                                   N                                        Id
                                                                                                                                            =
                                                                                                                                                  -rr
                                                                                                                                                  e   oE
                                                                                                                                                      grQ
                                                                                                   N
                                                                                                    ..t
                                                                                                                                            o     e)
                                                                                                                                                  t.t
                                                                                                                                                        Sa
                                                                                                                                                        a-'
                                                                                                                                            EI          J- \./
                                                                                                                                                        FE
                                                                                                                                                           t!
                                                                                                                                                           J
                                                                                                                                            \              o




                                                                                           [ffi
                                                                                           ;'.,.        ,'
                                                                                           :i:i,j+:',
                                               :                                                                                      tr
                                                                                                                                      *!
                                                                                                                                      ri
              a
              a
                                               :((1                                                                                   tr
                                               :      A
              G                                ::     L'J
           Cr                                                                                                                         r{
            !r              ,.,                                                                                                       rL
           ;O:                                 :      a
                                                                                                                                     Ir
            rl
        ,.d,- r;    o:,     'J

        Yl                                                                                                                           rl
     hii -"Iry
                                  0-'


                                               -N *
        q'-,P

                                               -==                                                                                   E
 't;-x
 '/u        .a                                                                                                                       C
        dA                  Y
                                               -\
                                               =--\\                                                                                 E
 =triU0Tl
 ^',cJorm-q,]                                                                                                                        EI
 $=;ioE.
 r.-irr-0.0-]                                  -(\                                                                                   LJ-)
                                                                                                                                     -f-
 CO
 t\
                                               -\-
                                               -                                                                                     rl

 l:\
                                                                                                                                     r-
                                                                                                                                     -l
  ls                                                                                                                                 tf
                                                                                                                                     r-
Case: 1:04-cr-00970 Document #: 232 Filed: 12/04/19 Page 3 of 3 PageID #:1073




                                                                                                                                       i.               I


                                                                                                                              .t
                                                                                                                             ., ,,,iit
                                                                                                                                   r        !t     Lr

                                                                                                       ,ti          \.       .'..                , ,'
                                                                                         ,,   l
                                                                                                       .L.      ,i.,,;,.".
                                                                                                       '',.a..'.'
                                                                                                        ',;1,

                                                                                                  .J
                                                                                                             t



                                     n
                                     ')         u     =
                                                      t1t!
                                                             -   4'.-a


                                     ;lr=[rlit      i.':3 (.,
                                     i , :-'1, ,t J: :: _l il
                                      i,ir,r(;i:Iii3!fii --                fit
                                      !,-: . .,9r..,i.,..                  ;J
                                     i       ;,A.- + 1, ,*        "1       P
                                     ii ,,.. i;EPli
                                         I
                                             r .a r:. ''i :, i.'
                                                  ''.:i:
                                                                 r:;l      o
                                                             -j _-'l I 't" )
                                                                       (J
                                      : :.' r: !l         l' r) :il        ;o
                                                                           I
                                     :..   -:   '   t! :u              U       I-- ;t,

                               J:,
                                              r:u'-ir(''l rrl i'[5=
                                     i;,;rilLitl
                                     i,--:':.                  ,(
                                                      (;l:e i,ii
                                     j:'l : E;
                               (.
                                     i':                          C
                               :.               I:: r..rr-pl
                               r
                               I
                                     !;',iII:nrr;ili    !FG
                                                        ef,,p
                                                              --
                                     Lt','!;i i:li'Iill
                               (,)

                                     -  .':i;"r'-lfq             Ii;il            a:
                                     ii,,e,ini,i::l
                                     !. .)z.Zt -9, ;:l Hr'       .,1               nJ


                                         fir . i,il I
                                     iutl;i:
                                     ii7        .I'   r,         "'
                                                      P-arr
